Citation Nr: 1536407	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-07 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for chronic posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from July 1989 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO, inter alia, awarded service connection for chronic PTSD and assigned an initial 30 percent rating, effective February 27, 2009.  

As the Veteran disagreed with the initial rating assigned following the award of service connection for chronic PTSD, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran requested that the record be held open for 30 days to allow for the submission of additional evidence.  Later that month, the Veteran submitted additional evidence in support of his claim.

In November 2014, the Board remanded the instant claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development. 

In an April 2015 rating decision, the AMC partially granted the Veteran's claim for a higher rating for PTSD, and awarded a 70 percent rating, effective February 27, 2009.  As the Veteran was not granted the full benefit sought, the issue of a higher rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a transcript of the September 2014 hearing.  The remaining documents in the Virtual VA file consist of various adjudicatory documents that are either duplicative of the evidence in the VBMS paperless file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the February 2009 effective date of the award of service connection, the Veteran's psychiatric symptoms have included sleep impairment, concentration difficulties, social isolation and avoidance of people, depression, feelings of detachment or emotional numbing, intermittent impaired judgment, impaired impulse control and memory impairment; collectively, these symptoms are of the type, extent, frequency and/or severity to result in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The schedular criteria are adequate to evaluate the disability under consideration at all points pertinent to the claim on appeal, and the matter of the Veteran's entitlement to a total disability rating based on individual unemployability due to this disability has not been raised. 


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for chronic PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).   

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

A March 2009 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for PTSD.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  

After the award of service connection for PTSD in the February 2010 rating decision, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a January 2012 statement of the case set forth the applicable criteria for higher ratings for PTSD under the diagnostic criteria.  The timing and form of such suffices, in part, for Dingess/Hartman).

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists the Veteran's VA outpatient treatment records, private treatment records and reports of VA examinations (requested by the Board in its November 2014 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  A January 2010 letter to the Veteran informed him that VA was unable to obtain treatment records from the Durham, North Carolina VA Medical Center dated between January 1992 and December 1993 and to submit any such records that were in his possession.  Further, in a December 2014 statement, the Veteran wrote that he had submitted all of his Vet Center treatment records to VA.   Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and his representative.  The Board finds that no further action on this claim, prior to appellate consideration, is required. 

As regards the September 2014 Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                   § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the hearing, the undersigned Veterans Law Judge identified the claim on appeal for a higher initial rating for PTSD.  Also, information was solicited regarding the Veteran's current psychiatric symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but " the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned Veterans Law Judge did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission is harmless.  As indicated above, here, following the hearing, the Board directed further development on the claim in its November 2014 remand, and indicated, the actions sought on remand have been accomplished to the extent possible.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The AOJ assigned the rating for the Veteran's PTSD under Diagnostic Code 9411 for PTSD.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The Veteran contends that the severity of his PTSD symptoms warrant a higher rating.  In a March 2012 substantive appeal, the Veteran wrote that his symptoms prevent him from being at ease, that he was unable to show his family love or affection and that he had almost lost his wife several times over his "emotional freeze."  He also detailed his frequent nightmares, his inability to control his temper and his history of violent outbursts.  During his September 2014 hearing, the Veteran testified that his symptoms included having a quick temper, isolation from his family, irritability, panic attacks and memory impairments, as he forgets people's names when he meets them and must write everything down.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 70 percent rating is not warranted for the Veteran's PTSD at any point since the February 2009 effective date of the award of service connection.

The pertinent evidence includes the contemporaneous mental health records, the various VA examinations reports, the Veteran's statements and various lay statements.  

The report of a July 2009 private psychiatric evaluation reflects the Veteran's complaints of trouble sleeping and wanting to be alone most of the time.  Other symptoms were reported to include "intense and increased flashback activity," difficulty with and the avoidance of crowds, general dislike of people getting close to him in a work situation, the avoidance of contact with supervisors and the avoidance of loud noises.  He reported having a girlfriend for "some time," that they had children together and that they get together on the weekends.  Mental status examination found the Veteran's appearance to be neat.  He was noted to have difficulty maintaining eye contact and concentration and was noted to volunteer information spontaneously although minimally.  Memory was found to be intact for recent events and impaired for many events that happened during service.  Affect was found to be distant, judgment was found to be impaired in some areas, orientation was found to be intact and mood was found to be blunted, bland and with some depression.  This depressive symptomology was noted to include a depressed mood, anergia, anhedonia, constriction of interests, isolation and sleep disturbances due to nightmares.  There were no hallucinations, delusional systems or thought disorders.  A GAF of 45 was assigned.

The report of a February 2010 VA examination reflects the Veteran's reports of a history of two assault charges, including one within the past year, and that he tended to isolate with a few close friends.  He reported that he was single, that he his divorce was attributable to his irritability and anger, that he had one adult daughter and a teenage son, and that he had a good relationship with his children.  He reported that he used to enjoy going to the movies and parties but that he no longer engaged in those activities and that he was employed full-time as an operator/setter.  Other symptoms were reported to include sleep impairment in that he had five hours of interrupted sleep per night and that he felt fatigue the next day.  A history of suicide attempts and violence/assaultiveness were denied.

Mental status examination conducted by the February 2010 VA examiner found the Veteran to be clean and casually dressed with a cooperative and attentive attitude.  Psychomotor activity, speech, thought process and thought content were found to be unremarkable.  Affect was found to be constricted, mood was found to be anxious and attention was found to be disturbed as he was easily distracted with a short attention span.  Orientation to person, time and place were found to be intact.  There were no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts or suicidal thoughts found.  He was noted to understand the outcome of his behavior and that he had a problem.  Impulse control was found to be fair with episodes of violence and was found to be able to maintain minimum personal hygiene.  Remote, recent and immediate memory were found to be mildly impaired as he forgets things such as those he dated prior to service and what others tell him shortly after the conversation.  A GAF of 55 was assigned.

A March 2013 VA treatment note indicates that the Veteran was then living with his wife, son and step-daughter, that he had been married for one year and that he had been together with his wife for 13 years.  He reported working at a factory for the past 18 years, that there were a couple of instances at work in which he almost lost his temper and gotten into trouble and that he enjoyed fishing and hunting.  Symptoms were reported to include frequently disturbed sleep, emotional numbness, detachment, hypervigilence, irritability, occasional intrusive thoughts, the distrust of others and the avoidance of crowds.  Mental status examination found him to be alert and well-oriented without psychosis.  A GAF of 55 was assigned.

A February 2014 VA treatment note reflects the Veteran's reports of thumb pain after getting into a fight with his daughter's boyfriend.  He was noted to make good eye contact.  There were no suicidal or homicidal ideations.

A September 2014 Vet Center treatment note indicates that the Veteran was casually dressed with a tense posture and guarded speech.  Symptoms were noted to include a lack of intimacy in relationships, anger issues, irritability, difficulty sleeping, the avoidance of topics related to service and racing thoughts.  Suicidal and homicidal ideations were denied but anger was noted to be more of an issue due to an outburst at work.

A December 2014 summary from V. S., a family therapist, indicates that the Veteran had begun treatment in August 2014 due to personal and familial concerns about his anxiety and sleep disturbances.  His PTSD symptoms were noted to include the avoidance of people, places and things that trigger the re-experiencing of wartime trauma, sleep disturbances, difficulty recalling information, marked irritability and emotional numbing as evidenced by his depressive state and withdrawal from socialization.  The provider noted that the Veteran's primary means of coping was social isolation and the use of some therapeutic coping skills such as deep breathing, exercising and walking.

A report of an April 2015 Disability Benefits Questionnaire (DBQ) indicates that the Veteran had been married for three years, that they had been together for 15 years, and that he described this relationship as having conflict due to his irritability, emotional blunting and withdrawal.  He reported social impairment due to anhedonia and increased arousal as well as frequent verbal altercations in public.  He further reported that these verbal altercations would result in physical fights when he was younger, that he had not fought for five or six years, that he had attacked his daughter's boyfriend about one year ago for treating her poorly and that he had a physical fight with his supervisor about two years ago.  He also reported that he had worked as a maintenance person at a factory for 20 years.  Other symptoms were noted to include a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and impaired impulse control.

The Veteran also submitted multiple lay statements in support of his claim.  A letter submitted in September 2014 from the Veteran's wife indicates that they had known each other since 1983 but did not start dating until 2011, that the Veteran's temper was almost like  rage, that he did not show affection, that he did not like to go to the movies as it was dark and he did not know who was coming in and that he did not go into public unless he could see the door and who was entering the room.  A statement submitted in September 2014 from the Veteran's daughter described the Veteran's anger problems and hatred of crowds, including that she avoids telling him things that may trigger his temper.  A statement submitted in September 2014 from the Veteran's brother detailed the personality changes that the Veteran displayed after returning from the Persian Gulf, his "short fuse" and an 2014 incident in which he had a physical altercation with his daughter's former boyfriend.  A statement submitted in September 2014 from R. W., the Veteran's friend, detailed the Veteran's inability to be in crowds and protectiveness of his family.  A statement submitted in September 2014 from R. B., the Veteran's co-worker, described the Veteran as quick tempered and detailed his "fits of rage."  A statement submitted in September 2014 from G. B., another of the Veteran's co-workers, detailed incidents in which the Veteran got into a verbal altercation with a supervisor at work and with another man while fishing.  A statement submitted in September 2014 from the Veteran's former girlfriend also detailed the Veteran's sleep impairments and avoidance of crowds.

The above-cited evidence establishes that, pertinent to the current claim, the Veteran has experienced such psychiatric symptoms as sleep impairments, concentration difficulties, isolation, avoidance of people, depression, feelings of detachment or emotional numbing, intermittent impaired judgment, impaired impulse control and memory impairments.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.

The Veteran's psychiatric impairment has been characterized by symptomatology which suggests overall moderate social impairment.  He has reported that he had a few close friends, that he avoided interacting with people and that his current relationship with his wife was "conflicted."  However, he has been able to maintain a relationship with his current wife and his children and has described his relationship with his children as good.  Despite the reported altercation with his supervisor, the Veteran was able to maintain in long-term employment at the factory. There is no indication that he attended school during the course of the appeal.

The Board finds that at no point since the effective date of the award of service connection has the Veteran displayed a total level of psychiatric impairment as indicated by symptoms such as spatial disorientation, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  While the Veteran has reported a past history of violence or assaultiveness and assaulted his daughter's former boyfriend during the course of the appeal, he has repeatedly denied homicidal ideations and no such ideations were found on clinical examination.  There is also no indication that he was in persistent danger of hurting himself as suicidal ideations and/or attempts were consistently denied or not shown in the record.  There is no lay or medical evidence that the Veteran is unable to drive an automobile, requires personal monitoring for safety, or is incapable of living independently and he has been found to be casually dressed and capable of maintaining personal hygiene.  Therefore, a total level of impairment had not been demonstrated in the clinical evidence or alleged by the Veteran.

Further, none of the contemporaneous records or examination reports reflect any gross impairment in thought process or communication as he was consistently found to be oriented and his thought processes and thought content were found to be unremarkable by the February 2010 VA examiner.  He has been consistently found to be oriented and without hallucinations, delusions or a thought disorder.  While mild memory impairments were found by the February 2010 VA examiner, such were related to forgetting individuals he dated prior to service and what others tell him shortly after the conversation.  There is otherwise no indication or allegation that the Veteran suffered from memory loss for the name of his close relatives, own occupation or own name.  In addition, total social and/or occupational impairment was not demonstrated, as he maintained a relationship with his children and wife and long-term employment in a factory.  Therefore, a maximum, 100 percent rating is not warranted for any period pertinent to this appeal.  See 38 C.F.R. § 4.130.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra. 

The Board further finds that the GAFs assigned in this case are consistent with no more than the 70 percent rating herein assigned.  As noted, the Veteran has been assigned GAF scores that have ranged from 45 to 55.  Under the DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  
GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Collectively, the assigned scores are indicative of serious symptoms under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms.  See 38 C.F.R. § 4.126(a).   

As indicated above, here, the collective evidence supports a finding that, since the effective date of the award of service connection, the Veteran's PTSD has been characterized by symptomatology which results in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to these appeals.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.             § 3.321(b)(1) (cited in the January 2012 statement of the case).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to the disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the PTSD.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.   However, this appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here

Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran reported current employment in factory during the course of the appeal, and the record includes nothing to indicate that Veteran is not still employed or that such employment was not gainful.  As there is no suggestion of actual or effective unemployment due to PTSD, the matter of the Veteran's entitlement to a TDIU need not be addressed in conjunction with the higher rating claim on appeal. 

For all the foregoing reasons, the Board finds that there is no basis for a higher or staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An initial rating in excess of 70 percent for chronic PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


